Citation Nr: 0621880	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  99-03 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for duodenal ulcers. 

2.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for right and left eye disabilities due to medical 
treatment at a VA facility in 1985.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from January 18, 1954 to 
March 22, 1954. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in November 1998 of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Salt Lake City, Utah, which denied entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for left and 
right eye disabilities due to medical treatment at a VA 
medical facility in 1985, and determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a duodenal ulcer.    

In February 2000, this matter was remanded to the RO, and in 
June 2000, the veteran testified before the undersigned 
Veterans Law Judge at a hearing at the RO.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.

In November 1998, the RO also had denied entitlement to VA 
pension benefits on the basis that the veteran did not have 
the requisite period of service to meet the basic eligibility 
requirements.  The veteran initiated an appeal of the 
decision.  However, at the Board hearing, he withdrew the 
issue of eligibility for pension benefits from appellate 
consideration. 

In February 2001, the Board denied the issues on appeal.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a June 2001 order, 
the Court granted a joint motion by the appellant and VA 
Secretary to vacate and remand the February 2001 Board 
decision.  

In September 2002, the Board undertook additional development 
with respect to this issue pursuant to authority granted by 
38 C.F.R. § 19.9 (a)(2) (2002).  After the Board conducted 
the development in this case, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) held that 38 C.F.R. § 19.9(a)(2) (2002) 
was invalid because, in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration and without having 
to obtain the appellant's waiver.  The Federal Circuit held 
that this was contrary to the requirement of 
38 U.S.C. § 7104(a) that "[a]ll questions in a matter 
which...is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary."  In 
accordance with Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), in December 
2003, the Board remanded this matter to the RO for initial 
consideration of the additional evidence obtained pursuant to 
38 U.S.C. § 7104(a) and for further development.     

In October 2005, the Board referred the case to the Veterans 
Health Administration (VHA) of the VA for a medical opinion 
regarding, in part, the § 1151 benefits issue in controversy, 
pursuant to 38 U.S.C.A. § 7109 (West 2002) and 38 C.F.R. 
§ 20.901 (2005).  In December 2005, a VHA medical opinion was 
rendered, and the Board subsequently provided appellant's 
representative a copy of the opinion.

The Board also notes that in May and June 2006, the veteran 
provided additional evidence to the Board with a waiver of 
the RO's initial review of this evidence.  38 C.F.R. 
§ 20.1304(c) (2005). 

The issue of whether new and material evidence has been 
submitted to reopen the claim for service connection for a 
duodenal ulcer is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran does not have additional left eye disability 
as a result of carelessness, negligence, lack of proper 
skill, error in judgment, or fault by VA medical personnel in 
providing left eye surgical treatment in 1985.

2.  The veteran does not have additional right eye disability 
as a result of carelessness, negligence, lack of proper 
skill, error in judgment, or fault by VA medical personnel in 
providing right eye surgical treatment in 1985. 

3.  The medical evidence establishes that the veteran's right 
eye blindness is due to the retinal detachment with 
subsequent optic atrophy.   

4.  The medical evidence establishes that it is more likely 
that the retinal detachment in the right eye was not due to 
the VA surgical treatment in 1985, and was not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or fault by VA medical personnel in providing right 
eye surgical treatment.  


CONCLUSIONS OF LAW

1.  The criteria for VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 for left eye disability based on VA 
surgical treatment in 1985 have not been met.  38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. § 3.361 (2005).  

2.  The criteria for VA compensation benefits pursuant to 38 
U.S.C.A. § 1151 for right eye disability based on VA surgical 
treatment in 1985 have not been met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.361 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

With regard to the claim for compensation pursuant to 
38 U.S.C.A. § 1151 for right and left eye disabilities, the 
Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in March 2004.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate the claim, as well as what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claim to the RO.  The content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).    

In this case, as the veteran's claim was initially 
adjudicated by the RO in November 1998, prior to the 
enactment of the VCAA, compliance with the notice provisions 
of the VCAA prior to the adjudication of the claim was both a 
legal and practical impossibility.  In Mayfield v. Nicholson, 
444 F. 3d 1328 (Fed. Cir. 2006), the Federal Circuit stated 
that if notice is not provided prior to the initial decision, 
VA could have substantially complied with the VCAA by issuing 
a fully compliant section 5103 notification before 
readjudicating the claim.  Id. at 1333-1334. 

In the present case, the veteran was provided with content-
complying notice in March 2004.  After the VCAA notice was 
provided, the veteran had over one year to respond to the 
notice and submit additional evidence in support of his 
claim.  The claim was readjudicated in a March 2005 
supplemental statement of the case.  The Board also points 
out that the veteran has not alleged any prejudice.  The 
Board finds that the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.      

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for compensation pursuant to 
38 U.S.C.A. § 1151 for the eye disabilities, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability(ies) on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  In that regard, as the 
Board concludes below that the claim for compensation 
pursuant to 38 U.S.C.A. § 1151 is being denied, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.  The record fails to show 
prejudicial error as to timing or content of the VCAA notice.    

The Board finds that the duty to assist has been met.  The RO 
made two attempts to obtain more complete copies of records 
of the 1985 hospitalization at Dallas VA medical center.  
Additional records were not located and any additional 
efforts to locate such records would be futile.  Fortunately, 
the discharge summaries for the 1985 surgeries are of record.  
The veteran was informed by the RO that it was unable to 
locate any additional hospital records in January 1999.  The 
RO attempted to locate the veteran's records from the Alabama 
VA medical center dated in 1992 but to no avail.  The Board 
finds that any other attempts to locate such records are 
futile.  The veteran was notified that such records could not 
be located in a March 2004 letter and a March 2005 
supplemental statement of the case.  

VA treatment records from the Salt Lake City VA medical 
facility dated from December 1997 to September 2004 were 
obtained and associated with the claims file.  Private 
treatment records from the veteran's optometrist were 
obtained as well.  The veteran was afforded a VA examination 
in September 1998.  In December 2005, the Board obtained a 
medical opinion as to whether the current eye disabilities 
were due to the operation in at the VA medical facility in 
1985.  The veteran was provided a copy of this medical 
opinion pursuant to 38 U.S.C.A. § 7109 (c) (West 2002) in 
April 2006.  There is no identified relevant evidence that 
has not been accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Legal Criteria

Applicable law provides that compensation shall be awarded 
for a qualifying additional disability or death in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability if 
the disability or death was not the result of the veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary and the proximate cause of the disability or death 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b). 

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence. 38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 



Factual Background

In May 1998, the veteran's claim for compensation pursuant to 
38 U.S.C.A. § 1151 for vision loss of the left and right eyes 
due to surgery at the VA medical center in Dallas, Texas, in 
1985 was received.  

A July 1985 VA hospital discharge summary indicates that the 
veteran was admitted for elective cataract extraction of the 
right eye.  He underwent a right eye extracapsular cataract 
extraction with insertion of a +20 Coburn model 71 
intraocular lens of the right eye without complications.

An August 1985 VA hospital discharge summary from the Dallas 
VA medical facility indicates that the veteran was admitted 
with a dislocated intraocular lens of the left eye.  He was 
admitted for elective surgery to remove the dislocated 
intraocular lens and replace it with another intraocular lens 
anterior chamber tie.  The veteran underwent the lens 
exchange and it was noted that he tolerated the procedure 
well.  

On VA evaluation in January 1998, the veteran reported that 
he had had bilateral eye surgery for pseudophakia in 1985, 
and that he had later had a second right eye surgery, 
comprised of a scleral buckle procedure.  He stated that he 
had never had good right eye visual acuity after the scleral 
buckle procedure.  He was complaining of a gradual decrease 
in visual acuity.  Clinically, he was able to count fingers 
at six feet with his right eye, and he had corrected visual 
acuity of 20/60 in his left eye.  Upon examining the 
veteran's eyes, it was discovered that his left eye anterior 
capsule intraocular lens had fallen back through an iris 
defect into the posterior chamber.  The assessment was a 
malpositioned intraocular lens of the left eye.  The veteran 
was also noted clinically to be status post YAG laser 
procedure of the right eye, with a scleral buckle.  Another 
right eye YAG laser procedure was performed, for posterior 
capsule opacities.  It was noted that the veteran reported a 
history of a right eye retinal detachment with a scleral 
buckle procedure of his right eye, and that he had had the 
scleral buckle after a YAG procedure, and that he reported 
that he never recovered his vision after that.

On VA evaluation later in January 1998, it was stated that 
the veteran was status post YAG laser surgery in the right 
eye, with no complications, but that it had been of limited 
benefit due to an old retina detachment.

An early February 1998 private ophthalmologist's report for 
referral to a low vision specialist indicates that on 
examination in late January 1998, the veteran had right eye 
corrected visual acuity enabling him to count fingers, and 
that this was due to a detached retina.  He had left eye 
corrected visual acuity of 20/60 or 20/70, and this was due 
to a faulty lens implant. 

A February 1998 VA record of hospital treatment indicates 
that the veteran had a prior surgical history of cataract 
extraction with intraocular lens replacement bilaterally in 
1985.  It also indicates that at some time, the veteran had 
had a right eye detached retina which had been repaired with 
a scleral buckle procedure.  Additionally, he was status post 
right eye YAG laser surgery.  The veteran was being seen 
currently because of malpositioning of the left eye 
intraocular lens.  Clinically, the veteran's scleral buckle 
procedure residuals were evident in the right eye, and his 
left eye's intraocular lens was displaced into the posterior 
chamber.  His right eye visual acuity was count fingers, with 
improvement to 20/200 on pinhole testing.  His left eye 
visual acuity was 20/60 with no improvement with pinhole.  
The diagnosis was decentered left eye intraocular lens with 
secondary left eye poor visual acuity.  A left eye 
intraocular exchange with anterior vitrectomy and 
pupiloplasty of the iris defect was performed.  The veteran 
tolerated the procedure well and there were no complications.  

The February 1998 VA operation report indicates that the 
veteran was discovered to have a significant dislocation of a 
previously placed anterior chamber intraocular lens of the 
left eye, probably due to the large iris defect that the 
veteran had, with the footplate of the lens being rotated 
through the iris defect into the posterior chamber.  The 
veteran was diagnosed with a dislocated intraocular lens of 
the left eye with a quite large iris defect in the left eye's 
supratemporal quadrant.  A new intraocular lens was put in 
good position.

VA clinical records show that several days after the 
operation, visual acuity in the left eye was 20/150 with 
improvement to 20/100 on pinhole testing.  In early March 
1998, visual acuity was 20/60 with no change on pinhole 
testing.  The lens implant was in excellent position and 
increased visual acuity was noted in the impression. 

A March 1998 private low vision specialist's letter indicates 
that the veteran was referred to him with a history of a 
right eye retinal detachment and of a faulty lens implant in 
the left eye.

In August 1998, the veteran stated that he had had his lenses 
replaced at the VA hospital in Dallas, Texas, and that the 
procedure had left him blind in his right eye.  Regarding his 
left eye, surgery had allowed him to retain pretty good 
vision.

On VA ophthalmology examination in September 1998, the 
veteran's corrected distant left eye visual acuity was 20/40.  
It was noted that the veteran had a decrease in vision after 
right eye cataract surgery.  

Review of the contents of three Salt Lake City VA Medical 
Center Medical Administrative Service medical records folders 
which are currently associated with the veteran's claims 
folder reveals no pertinent VA or private medical records 
dating before October 1997.  

During the hearing which was held before the undersigned at 
the RO in June 2000, the veteran stated that he had had 
difficulty with his eyes on the job in construction before 
the 1985 surgeries.  He stated that he experienced severe 
pain in his eyes during the surgery which was performed at 
the Dallas, Texas VA Medical Center in the 1980's.  About 3 
years after the surgery, his eyes started to get bad again.  
He stated that a VA physician's medical record reported that 
faulty lenses were placed in his eyes. 

In a March 2001 statement, C.P., D.O. stated that the veteran 
was examined at the eye center in December 2000.  The veteran 
presented with blurry vision in the right eye and acceptable 
vision in the left eye.  The veteran's best corrected visual 
acuity in the right eye was count fingers at 5 feet and 20/20 
in the left eye.  Examination of the ocular interior revealed 
a decentered posterior chamber inter-ocular lens implant in 
the right eye and an anterior chamber inter-ocular lens 
implant with extensive iris atrophy in the left eye.  
Examination of the posterior segment of the right eye 
revealed almost complete optic nerve atrophy most likely due 
to complete retinal detachment of the posterior pole.  Senile 
peripheral retinal thinning with a healthy posterior pole 
with an optic nerve cup-to-disc ratio of 0.35h/0.35v was seen 
in the left eye.  It was noted that the veteran had the 
following significant ocular findings: blind right eye 
secondary to old retinal detachment with subsequent optic 
atrophy; pseudophakia or artificial lens implants in both 
eyes; and normal for age peripheral retinal thinning in the 
left eye.  

In an April 2001 statement, S.J., a VIST Coordinator, at the 
VAMC in Salt Lake City, indicated that the veteran received 
assistance from the Visual Impairment Services Team beginning 
in February 1998.  The coordinator stated that the veteran 
was referred to VIST by the ophthalmology clinic for reason 
of blindness in one eye (count fingers) and low vision in the 
left eye (20/60).  The coordinator stated that the reason for 
the vision loss was that the previous lens implants had been 
done incorrectly and had damaged the eyes.  The coordinator 
noted that surgery to the left eye eventually resulted in 
improvement to 20/30; however, the right eye could not be 
repaired and remained with count finger acuity.  

A May 2002 VA optometry clinic treatment record indicates 
that regarding the veteran's eye history, he had dense 
cataracts and he had them removed at a VA facility in Texas.  
It was noted that during the surgery, improper intraocular 
lenses were implanted and the veteran experienced a great 
deal of pain and discomfort during and immediately following 
the procedure.  The optometrist noted that this was not a 
normal event for this type of surgical correction.  The 
implants did not stay stable and began to rotate causing 
severe damage and trauma to each eye.  The optometrist 
indicated that this trauma was progressive in nature and led 
to a retinal detachment in the right eye which was not able 
to be repaired.  The optometrist noted that the right eye had 
been legally blind since that time.  The left eye was also 
severely traumatized and was near blind.  It was noted that 
in February 1998, an intraocular lens exchange was performed 
and the veteran was able to regain considerable vision in the 
left eye.  The diagnosis was legal blindness, right eye, 
secondary to traumatic (poor surgical intraocular lens 
implantation of the intraocular lens in 1995) retinal 
detachment; elevated intraocular pressure in the right eye 
may lead to eventual enucleation; and left eye good vision at 
present but retinal thinning secondary to poor cataract 
surgery in 1995.  

In a December 2005 medical opinion, J.G., M.D., Assistant 
Professor, Glaucoma and Cataract, Department of Ophthalmology 
and Visual Services, John A. Moran Eye Center, University of 
Utah, concluded that there was no evidence that the veteran 
has a current chronic visual disability in his right eye that 
developed as a result of his surgery in the Texas VA facility 
in 1985, or due to any subsequent care received at any 
facility, as documented in the medical record.  Dr. J.G. also 
concluded that there was no evidence of any possible chronic 
visual disability in the left eye related to care received at 
the VA that developed as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA.  Dr. J.G. 
reviewed the veteran's claims file and reported the veteran's 
medical history pertaining to the eyes.    

Analysis

Left eye disability

The veteran contends that he has loss of vision in the left 
eye due to surgery at the Dallas VA medical center in August 
1985.  The veteran stated that he had severe pain in his eye 
during the surgery.  He asserts, in essence, that a "faulty 
lens" was placed in his left eye during the surgery in 1985 
and this caused additional trauma and damage to the eye, and 
he had to undergo additional surgery in 1998.  The veteran 
does not allege that his consent to any procedure at issue 
was less than fully informed.  Rather, he argues that the 
procedures themselves were negligently performed, apparently 
based on what physicians have told him.   

In essence, in order to establish entitlement to compensation 
benefits pursuant to § 1151, there must be medical evidence 
of the incurrence or aggravation of disability as the result 
of VA hospitalization or treatment; and that such disability 
was the result of careless, negligence, lack of proper skill, 
error in judgment, or fault on the part of VA or was not 
reasonably foreseeable.

As described in detail above, the veteran underwent an 
intraocular lens exchange due to a dislocated artificial lens 
in the left eye in 1985 and a left eye intraocular exchange 
with anterior vitrectomy and pupiloplasty of the iris defect 
in 1998.  The veteran asserts that during the VA left eye 
surgery in August 1985, a "faulty lens" was inserted in the 
eye and this led to additional trauma and damage to the left 
eye, and resulted in additional surgery in 1998.  The 
evidence of record in favor of the veteran's claim consists 
of a February 1998 statement by an ophthalmologist, a March 
1998 statement by a low vision specialist, an April 2001 
statement by a VIST coordinator, and a May 2002 opinion by a 
VA optometrist.       

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  In 
evaluating the probative value of medical statements, the 
Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Hernandez- 
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Board finds the February 1998 medical statement, the 
March 1998 medical statement and the May 2002 VA medical 
opinion by the VA optometrist to have limited probative 
value.  There is no indication in the record that the 
examiners reviewed the veteran's claims folder and medical 
history including the medical records of the surgeries in 
1985 and 1998 before rendering the medical opinion that lens 
implanted in the left eye was improper or faulty.  The 
February 1998 and March 1998 statements were not detailed and 
did not note how the examiners reached the conclusion that 
the veteran had a faulty lens implanted in the left eye.  It 
appears that the examiner's conclusions were based on the 
veteran's self report of medical history as opposed to 
consideration of the medical evidence of record.  

Regarding the May 2002 medical statement, it also appears 
that the VA optometrist's conclusion that VA medical 
treatment caused damage to the eyes was based on the 
veteran's self report of symptoms as opposed to consideration 
of the medical evidence of record.  The VA optometrist does 
not give any basis for the conclusion that an improper 
intraocular lens was implanted in the left eye in 1985 and 
that the intraocular lens caused damage.  The optometrist 
does not point to the evidence of record which supports his 
conclusions or discuss the evidence which weighs against his 
opinion.  For instance, the VA optometrist does not discuss 
the lack of symptoms for three years after the 1985 left eye 
surgery.  In Black v. Brown, 5 Vet. App. 177, 180 (1993), the 
Court stated that the Board may discount medical opinions 
that amount to general conclusions based on history furnished 
by the claimant and that are unsupported by the clinical 
evidence.  Thus, the Board finds the February 1998, March 
1998, and May 2002 opinions to have little probative value.  
The Board also notes that significantly, none of these 
statement establish that the veteran currently has additional 
disability in the left eye due to the 1985 VA surgical 
treatment.   

The Board finds the April 2001 statement by the VIST 
Coordinator to have limited probative value as well.  There 
is no indication in the record that the VIST coordinator has 
the medical expertise to render medical conclusions as to 
whether the 1985 surgery to the left eye was correctly 
performed.  There is no indication that the VIST coordinator 
is qualified through education, training or experience to 
offer medical opinions.  As laypersons, therefore, her 
statements as to medical causation, the standard of medical 
care applicable, or the need for medical procedures, do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2005).  

There is probative evidence of record that establishes that 
the veteran does not have additional disability to the left 
eye due to the VA medical treatment in 1985.  In a December 
2005 medical opinion, J.G., M.D., Assistant Professor, 
Glaucoma and Cataract, Department of Ophthalmology, John A. 
Moran Eye Center, University of Utah, reviewed the claims 
folder and the veteran's medical history and concluded that 
there was no evidence of any possible chronic visual 
disability in the left eye related to care received at the VA 
that developed as a result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA.  Dr. J.G. stated that the veteran 
had several problems in the left eye that most likely relate 
to common complications of cataract surgery, but these 
problems were surgically corrected, and the veteran achieved 
20/30 vision in the left eye.  The medical evidence of record 
shows that the veteran had no vision complaints for three 
years after the 1985 surgery.  The medical evidence further 
shows that the vision in the veteran's left eye improved 
after the February 1998 procedure.  VA clinical records show 
that the visual acuity in the left eye was 20/150 with 
improvement to 20/100 on pinhole testing several days after 
the operation.  In March 1998, visual acuity was 20/60.  Upon 
VA ophthalmology examination in September 1998, the veteran's 
corrected distant left eye visual acuity was 20/40.  In a 
March 2001 statement, the veteran's optometrist stated that 
the veteran had acceptable vision in the left eye.  The 
veteran's best corrected visual acuity in the left eye was 
20/20.  A VA optometry clinic record dated in May 2002 
indicates that the veteran had good vision at present in the 
left eye.  

The medical evidence of record establishes that the veteran 
has retinal thinning of the left eye.  However, there is no 
evidence that this finding causes disability, such as vision 
loss, in the left eye.  Furthermore, there is evidence that 
this finding is normal for the veteran's age.  In the March 
2001 statement, the veteran's optometrist indicates that the 
veteran had normal-for-age peripheral retinal thinning in the 
left eye.  

There is probative evidence of record that the 1985 lens 
exchange surgery on the left eye was successfully performed.  
In the December 2005 medical opinion, Dr. J.G. noted that in 
August 1985, the veteran underwent a lens exchange in the 
left eye with placement of an anterior chamber intraocular 
lens.  He noted that a medically indicated surgical iridotomy 
(hole in iris) was placed in the left eye.  Dr. J.G. stated 
that there was no mention of the original surgery on the left 
eye but one can surmise that there was a problem that 
required a lens exchange.  Dr. J.G. stated that the record 
indicates that the veteran was seeing well for approximately 
three years after the surgery and he had no complaints or 
problems during that time.  Dr. J.G. stated that upon 
evaluation in 1998, the veteran was noted to have a 
decentered anterior chamber intraocular lens in his left eye.  
Dr. J.G. stated that one of the haptics (arms of the 
intraocular lens) had migrated through the surgical iridotomy 
that was performed in 1985, and this resulted in decentration 
of the intraocular lens.  The veteran's vision at that time 
was 20/60 and it was determined that the moderately decreased 
vision in the eye was secondary to the decentration of the 
intraocular lens.  A lens exchange was performed and the 
veteran regained very good vision in his left eye  

Dr. J.G. concluded that the evidence of record does not show 
that there was actual fault, carelessness, negligence, lack 
of proper skill, judgment error or other instance of fault on 
the part of VA at the time of the 1985 surgical treatment of 
the left eye.  Dr. J.G. stated that the fact that the veteran 
testified that three years after the 1985 surgery, his eyes 
started to "get bad again" clearly demonstrates that there 
were no immediate or intermediate-term complications from the 
1985 surgery.  Dr. J.G. stated that if the veteran enjoyed 
good vision for three years following surgery, this was a 
strong indication that there were no significant 
complications with the surgery.  

Dr. J.G. further noted that complications can occur during 
any surgery; however, intraoperative complications can often 
be corrected during surgery and may not result in visual 
significance to the patient.  He stated that one common 
complication of cataract surgery is breakage of the posterior 
capsule.  The posterior capsule is a four-micron thin 
membrane that hold the lens in place.  When this membrane 
breaks during surgery, it is common to place a different type 
of lens in the anterior chamber of the eye.  This is called 
an "anterior chamber lens."  Dr. J.G. noted that the 
incidence of breakage of the posterior capsule was 5 to 10 
percent in the 1980's, when the veteran had his surgery.  Dr. 
J.G. noted that by all indications, the complication was 
managed correctly and appropriately with placement of an 
anterior chamber intraocular lens.  Dr. J.G. concluded that 
it could be surmised that a complication occurred during or 
after the cataract surgery in the left eye, and this 
complication required lens exchange, and an anterior chamber 
intraocular lens was placed.  Dr. J.G. stated that by all 
evidence available, and given the fact that the veteran went 
on to enjoy good vision, it is clear that the complication in 
the left eye was well managed, and since the record clearly 
indicates that the veteran enjoyed good vision in his left 
eye for at least three years following cataract surgery, the 
complication was not visually significant.  

Regarding the veteran's contention that there was a "faulty 
lens" placed in his left eye, Dr. J.G. stated that there was 
no indication this occurred at any time.  Dr. J.G. noted that 
the use of the term "faulty lens" appeared many times 
throughout the veteran's record.  He noted that it appeared 
that the term was recycled by one examiner to the next and it 
appeared that the term was first used when the veteran 
claimed he was told he had a faulty lens in his eye.   Dr. 
J.G. further stated that the term "faulty lens" can be 
interpreted in several ways.  One interpretation is that the 
wrong type or style of lens may have been used for the 
medical and surgical context.  Dr. J.G. stated that there was 
certainly no evidence in the veteran's case that the wrong 
type or style of lens was used given the medical and surgical 
context.  Another interpretation was that the wrong power 
lens was chosen.  Dr. J.G. stated that there is no evidence 
that this was the case and the data support the opposite 
conclusion.  The data support the conclusion that the correct 
lens power was chosen for both eyes.  Another interpretation 
of the term "faulty lens" was that there was something 
wrong with the lens itself.  Dr. J.G. stated that this was 
unlikely as the lens manufacturing technology is highly 
reproducible, and no mention of such a problem exists in the 
record.  Dr. J.G. stated that the use of the term "faulty 
lens" may refer to the decentration of the left anterior 
chamber intraocular lens at the time of the evaluation in 
Salt Lake City.  He indicated that this decentration most 
likely occurred many years after his surgeries in Texas, as 
the veteran enjoyed good vision following those surgeries, 
and only subsequently experienced a deterioration of vision.  
Dr. J.G. noted that furthermore, this decentration was 
successfully surgically corrected in February 1998 in Salt 
Lake City.  He indicated that the fact that a lens exchange 
was performed at this time is not an indication of a faulty 
lens and the choice to exchange lenses rather than simply 
repositioning the lens most likely reflects the advancement 
in lens technology that was available in 1998 in comparison 
to the de-centered lens that had been placed in 1985.  He 
noted that significant advances in lens technology occurred 
over this time frame.   

Regarding the veteran's claim that he experienced pain during 
the 1985 surgery and this is an indication that an error or 
complication of surgery had occurred, Dr. J.G. stated that 
the complaint of pain during surgery does not in any way 
indicate that an error in technique or complication of 
surgery had occurred.  Dr. J.G. stated that patients are not 
placed under general anesthesia during cataract surgery.  It 
was highly likely that the veteran received a retrobulbar 
anesthetic block as this was the customary technique for 
anesthesia during this time.  This consists of an injection 
of anesthetic agent behind the eye, performed at the onset of 
surgery.  Dr. J.G. stated that pain may have occurred during 
the delivery of the block, or at any point during the surgery 
if the block was not 100 percent effective.  Dr. J.G. noted 
that if the veteran's anesthesia was not 100 percent 
effective, then he may have experienced pain.  Dr. J.G. also 
noted that the experience of pain during surgery is not an 
indication that a mistake was made during surgery, or that 
the surgery was proceeding in an atypical fashion.  Dr. J.G. 
further stated that the fact that the veteran enjoyed good 
vision for three years following surgery is a strong 
indication that there were no significant complications with 
his surgery.  

Dr. J.G. concluded that the lens exchange surgery in the left 
eye in 1985 was successfully performed with good visual 
outcome in the left eye, and there was no indication that any 
of the lenses used were faulty.  Dr. J.G. stated that the 
veteran had several problems in the left eye that most likely 
relate to common complications of cataract surgery, and these 
complications were surgically corrected, and he achieved 
20/30 vision in his left eye.  Dr. J.G. concluded that there 
was no evidence of any current chronic visual disability in 
the veteran's left eye that is related to care received at VA 
that developed as a result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA.      

The Board finds that the December 2005 medical opinion by Dr. 
J.G. to have great evidentiary weight.  Dr. J.G., as an 
ophthalmologist, is competent to render a medical opinion as 
to whether the veteran has additional disability due to the 
VA medical treatment to include whether any such disability 
was caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing medical treatment.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. 
Brown, 10 Vet. App. 279, 284 (1997).  Dr. J.G. reviewed the 
veteran's medical records and pointed to the medical evidence 
which supported his conclusions.  In assessing such evidence, 
whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  In the present case, Dr. J.G. discussed 
the veteran's medical history pertinent to the left eye and 
referred to the specific evidence of record which supports 
his conclusion and he provided a rationale for the 
conclusion. 

The veteran offers his opinion that the 1985 surgery to the 
left eye was negligently performed, and that this negligence 
resulted in vision loss.  He asserts that a "faulty lens" 
was placed in his left eye.  There is no indication, however, 
that the veteran is qualified through education, training or 
experience to offer medical opinions.  As a layperson, 
therefore, his statements as to medical causation, the 
standard of medical care applicable, or the need for medical 
procedures, do not constitute competent medical evidence.  
Espiritu; supra.  Moreover, while the veteran contends that a 
physician told him that the 1985 surgery was not performed 
properly and the lens placed in his left eye was faulty, the 
veteran's account of what a medical professional purportedly 
said, filtered as it is through the sensibilities of a 
layperson, also does not constitute competent medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  As 
discussed above, VA made attempts to obtain all medical 
evidence identified by the veteran and the veteran was 
informed of all evidence that could not be obtained.  

In light of the above, the Board concludes that the more 
probative evidence of record, the medical opinion by Dr. 
J.G., establishes that the veteran does not currently have a 
left eye disability due to carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing medical treatment to the 
veteran in 1985, and any complications the veteran sustained 
due to the eye surgery were common and were surgically 
corrected, and did not result in a current chronic visual 
disability in the left eye.  Therefore, the claim for 
compensation pursuant to 38 U.S.C.A. § 1151 for a left eye 
disability due to VA medical treatment in 1985 is denied.   

In reaching the conclusion that compensation pursuant to 
38 U.S.C.A. § 1151 is not warranted, the Board finds that 
application of the evidentiary equipoise rule is not 
warranted because the evidence is not balanced and a 
reasonable doubt does not exist as to a material issue.  As 
discussed above, the evidence which establishes that the 
veteran does not have a disability of the left eye due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical treatment to the veteran in 1985 outweighs 
the evidence which the veteran submitted in favor of his 
claim.  Consequently, the Board finds that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to compensation benefits for a left eye disability pursuant 
to the provisions of 38 U.S.C.A. § 1151, and the claim is 
denied. 

Right eye disability

After careful review of the evidence on file, the Board 
concludes that the preponderance of the evidence is against 
the claim for compensation under the provisions of 38 
U.S.C.A. § 1151 for a right eye disability.  

The veteran contends, in essence, that during the cataract 
surgery for the right eye at the VA medical facility in 
Dallas in 1985, a faulty lens was inserted in his right eye.  
This led to severe damage in the right eye and no surgery 
could repair the right eye.  The veteran asserts that the 
current blindness in his right eye is due to the treatment at 
the VA medical center in Dallas in 1985.  The veteran does 
not allege that his consent to any procedure at issue was 
less than fully informed.  Rather, he argues that the 
procedures themselves were negligently performed, apparently 
based on what physicians have told him.   

The competent evidence of record establishes that the veteran 
does not have additional disability to the right eye due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical treatment to the veteran in 1985.  The 
December 2005 medical opinion by Dr. J.G. establishes that 
the 1985 surgery at the Dallas VA medical center was 
performed successfully and the retinal detachment sustained 
by the veteran several years later was not due to VA medical 
treatment.  

In the December 2005 medical opinion, Dr. J.G. stated that 
based upon review of the record, the original cataract 
surgery in the right eye was performed successfully, and the 
veteran had good visual outcome.  Dr. J.G. noted that based 
upon the evidence of record, the veteran had good vision the 
right eye for several years after the cataract surgery, until 
he developed a retinal detachment in the right eye.  Based 
upon his experience and expertise, Dr. J.G. stated that it 
was most likely (greater than 50 percent likelihood) that the 
retinal detachment occurred spontaneously and was not related 
to carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA.  
Dr. J.G. stated that the retina was successfully reattached 
but the veteran did not recover vision.  Dr. J.G. noted that 
this was a common outcome of otherwise successful retinal 
reattachment surgery and there was no reason to conclude that 
the original cataract surgery in the right eye was associated 
with the subsequent retinal detachment.  

Based upon review of the record, Dr. J.G. concluded that 
there was no evidence of complications resulting from the 
1985 right eye surgery.  Dr. J. G. stated that the fact that 
the veteran testified that "3 years after surgery, his eyes 
started to get bad again" clearly demonstrates that there 
were no immediate or intermediate-term complications 
resulting from the surgery.  Dr. J.G. indicated that if the 
veteran enjoyed good vision for three years following the 
surgery, this was a strong indication that there were no 
significant complications with his surgery.  Dr. J.G. 
indicated that the retinal detachment may have occurred 
spontaneously, as they often do, or may have occurred 
secondary to trauma.  Dr. J.G. further noted that 
complications can occur during any surgery; however, 
intraoperative complications can often be corrected during 
the surgery and may not result in visual significance to the 
patient.  Dr. J.G. stated that although the retinal 
detachment may have been related to the previous cataract 
surgery, it is more likely that it was not.  Dr. J.G. further 
stated that the fact that the veteran had poor vision in his 
right eye following the retinal detachment does not indicate 
that the retinal detachment surgery was poorly performed.  He 
noted that the retina was successfully reattached with the 
scleral buckle surgery, and it is very common for patients 
not to recover useful vision in the eye following successful 
retinal reattachment surgery.  Dr. J.G. also noted that it 
was very common for patients to end up with myopic refraction 
following scleral buckle surgery as the scleral buckle is a 
band that squeezes, and thus elongates the eye.  

Based upon review of the record and upon his experience and 
expertise, Dr. J.G. concluded that the original cataract 
surgery in the right eye in 1985 was performed successfully, 
with good visual outcome in the right eye, and there was no 
indication that a faulty lens was used.  Dr. J.G. concluded 
that it is more likely that the retinal detachment occurred 
spontaneously and was not related to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
medical treatment.  Dr. J.G. concluded that there is no 
evidence that the veteran has a current visual disability in 
his right eye that developed as a result of the surgery at 
the Dallas VA medical facility in 1985 or due to any care 
received at any facility.     

The Board finds that the December 2005 medical opinion by Dr. 
J.G. to have great evidentiary weight, for the same reasons 
as discussed above.  Dr. J.G., as an ophthalmologist, is 
competent to render a medical opinion as to whether the 
veteran has additional disability due to the VA medical 
treatment, and whether any such disability was caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical treatment.  Dr. J.G. has the experience 
and training to render a medical opinion as to whether it was 
likely that the 1985 cataract surgery led to the retinal 
detachment in the right eye.  See Guerrieri; supra; see also 
Black; supra.  Dr. J.G. reviewed the veteran's medical 
records, pointed to the medical evidence which supported his 
conclusions, and he provided a rationale for the conclusion.  
See Prejean; supra.  

The veteran asserts that during the VA surgery to the right 
eye in July 1985, a "faulty lens" was inserted in the eye 
and this led to additional trauma and damage to the right eye 
and this led to the retinal detachment.  The evidence of 
record in favor of the veteran's claim consists of a 
September 1998 ophthalmologist report, an April 2001 
statement by a VIST coordinator and a May 2002 opinion by a 
VA optometrist.       

For the same reasons as discussed above, the Board finds the 
April 2001 statement by the VIST coordinator and the May 2002 
VA medical opinion by the VA optometrist to have limited 
probative value.  There is no indication in the record that 
the VA optometrist reviewed the veteran's claims folder and 
medical history before rendering the medical opinion.  It 
appears that the VA optometrist's conclusion was based on the 
veteran's self report of symptoms as opposed to consideration 
of the medical evidence of record.  The VA optometrist does 
not give any basis for the conclusion that an improper 
intraocular lens was implanted in the right eye and led to 
the retinal detachment.  The Board notes that medical records 
concerning the initial treatment of the retinal detachment 
are not of record.  In Black v. Brown, 5 Vet. App. 177, 180 
(1993), the Court stated that the Board may discount medical 
opinions that amount to general conclusions based on history 
furnished by the claimant and that are unsupported by the 
clinical evidence.  Thus, the Board finds the May 2002 
opinion to have little probative value.  There is no 
indication in the record that the VIST coordinator has the 
medical expertise to render medical conclusions as to whether 
the 1985 surgery to the right was correctly performed.  See 
Espiritu, supra.   

Regarding the September 1998 ophthalmologist report, there is 
no indication that the ophthalmologist reviewed the claims 
file.  The examiner does not provide reasons and bases for 
the conclusion that the right eye visual acuity decreased due 
to the cataract surgery.  Therefore, the Board finds that 
this statement has limited probative value. 

Again, there is no indication that the veteran is qualified 
through education, training or experience to offer medical 
opinions.  See Espiritu; supra.  Moreover, while the veteran 
contends that a physician told him that the 1985 surgery was 
not performed properly and the lens placed in his right eye 
was faulty, the veteran's account of what a medical 
professional purportedly said, filtered as it is through the 
sensibilities of a layperson, also does not constitute 
competent medical evidence.  See Robinette, supra.  As 
discussed above, VA made attempts to obtain all medical 
evidence identified by the veteran and the veteran was 
informed of all evidence that could not be obtained.  

Regarding the veteran's contention that there was a faulty 
lens placed in his right eye, Dr. J.G. reviewed the record 
and concluded that there was no indication this occurred at 
any time.  Regarding the veteran's claim that he experienced 
pain during the 1985 surgery and this is an indication that 
an error or complication of surgery had occurred, Dr. J.G. 
stated that the complaint of pain during surgery does not in 
any way indicate that an error in technique or complication 
of surgery had occurred.  These contentions are discussed in 
greater detail above.  

In light of the above, the Board concludes that the more 
probative evidence of record, specifically the medical 
opinion by Dr. J.G., establishes that the veteran does not 
have a current right eye disability due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
medical treatment to the veteran in 1985.  In reaching this 
conclusion, the Board finds that application of the 
evidentiary equipoise rule is not warranted because the 
evidence is not balanced and a reasonable doubt does not 
exist as to a material issue.  As discussed above, the 
evidence which establishes that the veteran does not have a 
disability of the right eye due to carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing medical treatment 
outweighs the evidence which the veteran submitted in support 
of his claim.  Consequently, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to compensation benefits for a right eye 
disability pursuant to the provisions of 38 U.S.C.A. § 1151, 
and the claim is denied. 


ORDER

Entitlement to VA compensation benefits pursuant to 38 
U.S.C.A. § 1151 for left eye disability and right eye 
disability resulting from VA surgical treatment in 1985 is 
denied.  




REMAND

In August 1998, the veteran filed an application to reopen 
the claim for service connection for duodenal ulcers.  This 
claim was initially denied in a February 1986 rating 
decision.  The basis for the denial was that there was no 
evidence that the pre-existing duodenal ulcer was aggravated 
by service.  The veteran was notified of this decision in 
March 1986 and he did not file an appeal.  That rating 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2005).   

The regulation applicable to claims to reopen, 
38 C.F.R. § 3.156(a), entitled, "New and material 
evidence," was amended effective August 29, 2001.  In this 
case, since the claim to reopen was filed prior to August 29, 
2001, the former provisions of 38 C.F.R. § 3.156(a) are 
applicable.  For claims filed prior to August 29, 2001, new 
and material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).

The Board observes that that the March 2004 VCAA letter did 
not notify the veteran of what information or evidence was 
necessary to substantiate the claim to reopen.  The Board 
finds that the veteran did not receive proper VCAA notice for 
the claim to reopen.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  See 38 U.S.CA. § 5103(a); 38 C.F.R. 
§3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The provisions of the VCAA apply to claims to reopen.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  In 
addition, the Court recently held that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court held that VA must notify the veteran of what 
constitutes "material" evidence in the context of his 
particular claim to reopen.  VA should tell the veteran the 
basis for the previous denial and what the evidence must show 
in order to reopen his particular claim.  

Accordingly, this case is remanded to the AMC for the 
following action: 

1.  The AMC should send the veteran 
corrective VCAA notice letter, with 
respect to petition to reopen a claim for 
service connection for duodenal ulcers.  
This notice should include the proper 
standard for new and material evidence 
(for claims filed prior to August 29, 
2001) and an explanation of what the 
evidence must show to reopen this 
veteran's claim, as outlined in Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006).  Again, VA must tell the 
veteran the basis for the previous denial 
and what the evidence must show in order 
to reopen his particular claim.

The VCAA notice should include an 
explanation as to the information or 
evidence needed to establish the five 
elements of a service connection claim as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  Readjudicate the claim to reopen the 
claim for service connection for duodenal 
ulcers.  If all the desired benefits are 
not granted, a supplemental statement of 
the case should be furnished to the 
veteran and his representative.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


